Citation Nr: 1417689	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-04 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for basal cell carcinoma and residuals therefrom.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran had active service from August 1979 to November 1983, December 1990 to May 1991, and November 2004 to November 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issue of entitlement to service connection for basal cell carcinoma and residuals therefrom is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran contends that she has basal cell carcinoma on her nose that is related to her third period of active military service.  In this regard, during a September 2013 hearing before the Board, she asserted that she was exposed to an extreme amount of sunlight while serving aboard large ships in the Middle East.  Specifically, she stated that she typically was aboard ship for three to four hours, and sometimes for eight hours performing watch duties.  She further stated that in November 2006, a year following discharge from service, an acne like pimple appeared on her nose that healed and came back three weeks later, resulting in discolored and scaly skin.  She testified that this was ultimately diagnosed basal cell carcinoma in 2007.       

The Veteran's service treatment records are negative for complaints of skin problems, or a diagnosis of a skin disorder, to include basal cell carcinoma. 

Post-service VA outpatient treatment records dated in January 2007 note basal cell carcinoma as an active problem.  Such records thereafter note a history of status post basal cell carcinoma.  In addition, pictures of the Veteran's nose received in June 2009 demonstrate a scar on her nose.  

Given the Veteran's credible assertion of a skin problem on her nose within a year of discharge from service, and her current diagnosis of basal cell carcinoma with residual scar, the case must be remanded in order for the Veteran to be afforded a VA examination in connection with the present claim to determine whether any diagnosed basal cell carcinoma and residuals therefrom had its onset in service, or is otherwise related to service.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, as the Veteran appears to receive ongoing treatment from the VA Medical Center in Buffalo, New York, the RO must also obtain VA outpatient treatment records from such facility from March 2014 to the present.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain the Veteran's ongoing VA outpatient treatment records from the VA Medical Center in Buffalo, New York, from March 2014 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and her representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and her representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded a VA examination to determine whether any basal cell carcinoma, to include any residuals found or previously diagnosed is related to her military service.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by these records.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether a current diagnosis of basal cell carcinoma and/or any residuals of basal cell carcinoma are found.  The examiner must provide an opinion as to whether any currently or previously diagnosed basal cell carcinoma, to include any residuals, are related to the Veteran's active military service.  The examiner must also specifically address whether the Veteran's described acne-like pimple that appeared on her nose in November 2006 that resulted in discolored and scaly skin was an early manifestation of the basal cell carcinoma diagnosed in 2007.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled and to cooperate in the development of her claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



